Title: To George Washington from Major General Horatio Gates, 25 April 1778
From: Gates, Horatio
To: Washington, George



Sir
War Office [York, Pa.] April 25th 1778

The former Board, addressed your Excellency on the Subject of General Thompson’s Exchange for a Brigadier General Hamilton captured at Saratoga & now at Cambridge. You were pleased to undertake the Negotiation of the Matter & for that Purpose transmitted a Copy of the Board’s Letter to General Heath. General St Clair has conversed with Brigadier Hamilton who is very desirous of being exchanged. I am therefore to request your Excellency will be pleased to inform the Board what Progress has been made in the Matter & if you can put the Business in a proper Train we are conscious you will take every Step to procure the Exchange of so valuable an Officer as General Thompson who thinks himself rather hardly used by being overlooked on a former Occasion. There are three Brigadiers at Cambridge, Hamilton, Specht & Goll. Your Excellency will no Doubt think it best to propose the Exchange for either of these Gentlemen; & if General Heath can procure the Exchange of any other Officers for Officers under the Convention it will be very eligible for him to do it as your Excellency must be convinced for a Variety of Reasons. with Great Respect, I have the Honor to be Sir Your Excellencys most obedient Humble Servant

Horatio Gates president

